Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 1 of 13 PageID: 5694




  Not for Publication

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY




                                                              Civil Action No. 95-4704 (ES)
  IN RE THE PRUDENTIAL INSURANCE
  COMPANY OF AMERICA SALES
                                                                        OPINION
  PRACTICES LITIGATION




  SALAS, DISTRICT JUDGE

         Before the Court is Prudential Insurance Company of America’s (“Defendant”) motion to

  enforce the Final Order and Judgement issued in this case (D.E. No. 627) against plaintiffs Nicole

  Tierney, John Tierney, and Virginia Tierney (collectively, “Plaintiffs”) and enjoin Plaintiffs from

  pursuing an action against Defendant that is currently pending in the Superior Court of New Jersey.

  (D.E. No. 2038-1 (“Motion”)). The Court decides the motion without oral argument. See Fed. R.

  Civ. P. 78(b); L. Civ. R. 78.1(b). For the reasons stated herein, the Court DENIES Defendant’s

  Motion.

  I.     BACKGROUND

         A.      Final Order and Judgment

         This case stems from a large group of policyholders’ claims that Defendant “engaged in a

  systematic fraudulent marketing scheme in which its agents wrongfully induced policyholders to

  purchase certain Prudential life insurance policies” (the “Class Action”). In re Prudential Ins. Co.
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 2 of 13 PageID: 5695




  of Am. Sales Practices Litig., 962 F. Supp. 450, 473–74 (D.N.J. 1997). 1 On March 17, 1997, the

  Court entered (as amended on April 14, 1997) a 152-page Final Order and Judgment, whereby the

  Court, inter alia, certified a class for settlement purposes (the “Settlement Class”) and approved

  the proposed settlement between the Settlement Class and Defendant (the “Settlement”). The

  Settlement Class consisted of the following:

                    All persons who own or owned at termination an individual
                    permanent whole life insurance policy issued by Prudential or any
                    of its United States life insurance subsidiaries during the Class
                    Period of January 1, 1982 through December 31, 1995 (the “Policy”
                    or “Policies”), except as specifically described below
                    (“Policyholders”), and have not timely excluded themselves from
                    participating in the Settlement. 2

  Id. at 565 (“Class Members”).

           The Settlement provided for an alternative dispute resolution (“ADR”) process, through

  which Class Members could file claims with Defendant and potentially obtain either full rescission

  and restitution, or full benefit of the bargained-for relief. Id. at 468. In exchange, the Final Order

  and Judgment prohibited all Class Members, or those acting on their behalf, from participating in

  litigations in any jurisdiction, if such suits involve claims covered by the Class Settlement.

  Specifically, the Final Order and Judgment stated that

                    [a]ll class members, and all persons acting on behalf of or in concert
                    or participation with any class member, are hereby permanently
                    enjoined from this day forward from filing, commencing,
                    prosecuting, intervening, or participating in any lawsuit on behalf of
                    any class member in any jurisdiction based on or relating to the facts
                    and circumstances underlying the claims and causes of action in this
                    lawsuit or the Released Transactions.



  1
           Because documents entered on the docket before January 16, 2004, including the Final Order and Judgment,
  are no longer available on the Court’s Electronic Case Filing (“ECF”) system, the Court will cite to the pertinent case
  law reporters wherever possible.
  2
           The exceptions to the definition of Policyholders are not relevant to the instant motion as Plaintiffs do not
  any of the three exceptions..


                                                            2
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 3 of 13 PageID: 5696




  Id. at 566. “Released Transactions” were further defined as:

                 [T]he marketing, solicitation, application, underwriting, acceptance,
                 sale, purchase, operation, retention, administration, servicing, or
                 replacement by means of surrender, partial surrender, loans
                 respecting, withdrawal and/or termination of the Policies or any
                 insurance policy or annuity sold in connection with, or relating in
                 any way directly or indirectly to the sale or solicitation of, the
                 Policies.

  (D.E. No. 2038-6 ¶ bc). The Third Circuit subsequently held that the claims released by the

  Settlement included specifically pleaded claims, as well as unpleaded claims based on “the same

  factual predicate or nucleus of operative facts” as alleged in the Class Action, “i.e., deceptive sales

  practices and misrepresentations.” In re Prudential Ins. Co. of Am. Sales Practices Litig., 148 F.

  3d 283, 325–26 (3d Cir. 1998).

         Finally, as part of the Final Order and Judgment, the Court retained “exclusive jurisdiction

  as to all matters relating to administration, consummation, enforcement and interpretation of the

  Stipulation of Settlement and of this Final Order and Judgment, and for any other necessary

  purpose.” In re Prudential, 962 F. Supp. at 566.

         B.      The State Action

         On October 17, 2018, Nicole Tierney, on behalf of herself and as executrixes of the estates

  of her father and mother, John Tierney and Virginia Tierney, filed a complaint in the Superior

  Court of New Jersey (the “State Action”). (D.E. No. 2038-3 (“Complaint” or “Compl.”)). The

  Complaint asserts three claims against Defendant: breach of contract, breach of implied covenant

  of good faith and fair dealing, and violation of the New Jersey Consumer Fraud Act (“NJCFA”).

  (Id. at 1826). Plaintiffs allege that, subsequent to the deaths of John Tierney and Virginia Tierney,

  Nicole Tierney discovered that John Tierney was the owner and insured of Policy 73 340 684 (the

  “Term Policy”), which insured the life of John Tierney in the amount of $350,000 and named

  Virginia Tierney as the beneficiary. (Id. ¶¶ 1823 & 25). During her attempts to make a claim for


                                                    3
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 4 of 13 PageID: 5697




  the benefits covered under the Term Policy, Nicole Tierney was informed by Defendant that, on

  or about December 2, 1986, the Term Policy was converted to a new policy, Policy 73 943 441

  (the “Whole Life Policy”) (id. ¶ 31), which was then surrendered for its cash value on or about

  April 7, 1994 (id. ¶ 38). Nicole Tierney was told that, while the Whole Life Policy insured John

  Tierney, its owner and beneficiary was a company named Delaware Farms, Inc (“Delaware

  Farms”). (Id. ¶40). Plaintiffs believed that John Tierney owned one third of Delaware Farms at

  the time that the alleged conversion occurred and was listed as the president of the company. (Id.

  ¶¶ 36 &54). Defendant informed Nicole that, because the Term Policy was converted to the Whole

  Life Policy and the Whole Life Policy was surrendered for cash value, neither policies provided

  any life insurance protection and neither had any cash value. (Id. ¶ 38).

          As proof that John converted the Term Policy to the Whole Life Policy, Defendant

  provided Nicole with, inter alia, a document titled “Application for Change of Policy No. 73 340

  684,” dated November 26, 1986 (the “Application of Change”), as well as an accompanying

  document titled “Request for Acknowledgement (Certificate) of Insurance,” dated December 3,

  2018 (“Request for Acknowledgement”). (Id. ¶ 41; D.E. No. 2048 at 63–69 3). According to

  Plaintiffs, however, these documents show that the conversion that allegedly occurred in 1986

  “was not done in conformity with the express conditions precedent” required by the Term Policy.

  (Compl. ¶ 68). Plaintiffs allege that, inter alia, (i) the original Term Policy was never surrendered

  as required; (ii) the Application of Change was not completed; (iii) the signatures of John Tierney

  and Virginia Tierney on the Request for Acknowledgement were dated one day after the

  conversion allegedly occurred; (iv) the signature of Virginia Tierney was forged; and (v) the

  authenticity of John Tierney’s signature is also questionable. (Id. ¶¶ 68–70).


  3
           Unless specified otherwise, citations to Docket Entry Number 2048 refer to the pagination generated by the
  Court’s ECF system.


                                                          4
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 5 of 13 PageID: 5698




         In their State Action, Plaintiffs allege that “[b]ut for [Defendant’s] fraudulent actions and

  unconscionable practices, [the Term Policy] would have been in effect at the time of John

  Tierney’s death, and Virginia Tierney, his wife and beneficiary, would have been entitled to money

  owed pursuant to the coverage and death benefits provided by [the Term Policy].” (Id. ¶ 74).

  Plaintiffs continue that Defendant “failed to perform and materially breached the contract when it

  fraudulently converted [the Term Policy] and by wrongfully failing to pay benefits owed” (id. ¶

  114); “breached its duty to deal fairly and in good faith by engaging in conduct calculated to further

  its own economic interests at the expense of the [Plaintiffs] (id. ¶ 120); and violated the NJCFA

  through its unconscionable commercial practice, including “false promises,” “affirmative

  misrepresentations,” “knowing omissions,” and “act of deception” (id. ¶¶ 135 & 137).

         C.      Motion to Enforce the Final Order and Judgment

         In response to the State Action, Defendant moves to enforce the Final Order and Judgment

  issued by this Court on March 17, 1997. (D.E. No. 2038). Defendant alleges that, because

  Plaintiffs failed to timely exclude themselves from the Settlement Class and their state claims are

  “based on or relating to the facts and circumstances underlying the claims and causes of action” in

  the Class Action, the Court should enjoin Plaintiffs from proceeding with the State Action. (D.E.

  No. 2038-1 (“Def. Mov. Br.”) at 1–2). Plaintiffs filed their opposition (D.E. No. 2047 (“Pl. Opp.

  Br.”), to which Defendant replied (D.E. No. 2049 (“Def. Reply Br.”)). On December 16, 2019,

  the Court issued an Order directing the parties to file supplemental briefs regarding whether

  Plaintiffs, by asserting claims against Defendant, acted on behalf of or in privity to any Class

  Member. (D.E. No. 2050 (“2019 Order”)). Defendant submitted its supplemental briefing on

  January 10, 2020 (D.E. No. 2051 (“Def. Suppl. Br.”), to which Plaintiffs responded (D.E. No. 2052

  (“Pl. Suppl. Br.”)).




                                                    5
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 6 of 13 PageID: 5699




  II.    DISCUSSION

         Under the Anti-Injunction Act, “[a] court of the United States may not grant an injunction

  to stay proceedings in a State court except as expressly authorized by Act of Congress, or where

  necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283.

  The Anti-Injunction Act “is an absolute prohibition against enjoining state court proceedings,

  unless the injunction falls within one of three specifically defined exceptions.” Atl. Coast Line R.

  Co. v. Bhd.of Locomotive Engineers, 398 U.S. 281, 286 (1970). While “designed to ensure the

  effectiveness and supremacy of federal law,” the exceptions are narrow. Chick Kam Choo v. Exxon

  Corp., 486 U.S. 140, 146 (1988). As a result, “[a]ny doubts as to the propriety of a federal

  injunction against state court proceedings should be resolved in favor of permitting the state courts

  to proceed in an orderly fashion to finally determine the controversy.” Atl. Coast Line R. Co., 398

  U.S. at 297.

         The All-Writs Act, on the other hand, authorizes federal courts “to issue all writs necessary

  or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of

  law.” 28 U.S.C. § 1651(a). As such, federal courts may issue injunctions to stay state court

  proceedings if the injunctions are authorized under the All-Writs Act and are not barred by the

  Anti-Injunction Act. See Carlough v. Amchem Prod., Inc., 10 F.3d 189, 201 n.9 (3d Cir. 1993)

  (stating that “[t]he two statutes act in concert to permit issuance of an injunction”). Where, as

  here, a defendant seeks to enjoin a state action based on a settlement approved in a prior federal

  class action, “[t]he applicable exception to the Anti-Injunction Act is the ‘necessary in aid of

  jurisdiction’ exception.” In re Prudential Ins. Co. of Am. Sales Practices Litig., No. 95-4704, 2015

  WL 3490113, at *4 (D.N.J. June 3, 2015) (citing In re Prudential Ins. Co. of America Sales

  Practices Litigation, 261 F.3d 355, 365 (3d Cir.2001)). To determine whether the injunction




                                                   6
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 7 of 13 PageID: 5700




  sought is necessary in aid of jurisdiction, a court must examine whether the plaintiff is a class

  member and whether the plaintiff’s state claim “arises from the same nucleus of operative facts”

  as the claims settled in the class action. See In re Prudential, 2015 WL 3490113, at *4.

         In their initial briefs, the parties do not dispute that the Whole Life Policy was a Class

  Policy and that, as a result, the owner of the Whole Life Policy, Delaware Farms, was a Class

  Member. (Def. Mov. Br. at 5 (“Delaware Farms, Inc., as the policy-owner, qualifies as a Class

  Member.”); see Pl. Opp. Br. at 25–26). The parties also agree that Plaintiffs are not Class

  Members. (Pl. Opp. Br. at 31 (“Plaintiffs were not class members, were given no opportunity to

  participate in the [S]ettlment, and thus cannot be bound.”); see Def. Reply Br. at 2 (“It does not

  matter that Plaintiffs themselves did not participate in the Class Settlement.”)). But the parties

  disagree, however, whether Plaintiffs are nonetheless precluded from asserting the claims against

  Defendant.

         Defendant argues that, because the Final Order and Judgment prohibits claims arising from

  policies “sold in connection with, or relating in any way directly or indirectly to the sale or

  solicitation of” the class policies, Plaintiffs’ claims surrounding the conversion to the Whole Life

  Policy are “squarely within [] and barred by” the Final Order and Judgment. (Def. Mov. Br. at 9).

  Defendant further contends that “[i]t does not matter that Plaintiffs’ themselves did not participate

  in the Class Settlement.” (Def. Reply Br. at 2). Because Plaintiffs’ claims of improper conversion

  and breach of contract, allegedly, “belong exclusively to” Delaware Farms, Defendant argues that

  Plaintiffs essentially seek to assert rights on behalf a Class Member. (See Def. Mov. Br. at 4–5).

         Plaintiffs insist that they are not Class Members and, thus, are not bound by the Final Order

  and Judgment. (Pl. Opp. Br. at 25–26 & & 34–35). They also argue that they are not “claiming

  benefits on behalf of Delaware Farm.” (Id. at 26). Indeed, Plaintiffs argue that they are not even




                                                   7
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 8 of 13 PageID: 5701




  seeking to enforce Delaware Farms’s Whole Life Policy because they “never admit or concede”

  that the Term Policy was properly converted. (Id. at 31).

         The Court’s December 16, 2019 Order directed the parties to file supplemental briefing (i)

  “to properly explain–with factual and legal support—how Plaintiffs acted on behalf of Delaware

  Farms”; and (ii) to address whether, even if Plaintiffs are not Class Members and do not act on

  behalf of any Class Members, they should still be bound by the Settlement because they are

  nonparties “in privity with someone who was a party to the prior suit.” (2019 Order ¶¶ 6–9).

         In its supplemental brief, Defendant argues for the first time that the ownership and

  beneficiary of the Term Policy was transferred to Delaware Farms before the alleged conversion.

  (Def. Suppl. Br. at 3–4; D.E. Nos. 2051-2 & 2051-3). Defendants submitted three documents from

  November 26, 1986, indicating that on that day, John Tierney applied to change the owner and

  beneficiary of the Term Policy to Delaware Farms and, at the same time, applied to convert the

  Term Policy to the Whole Life Policy. (D.E. Nos. 2051-2 & 2051-3). Defendant thus argues that

  “Plaintiffs were not the owner of the Term Policy at the time of its conversion and, therefore, had

  no rights independent of the rights belonging to Delaware Farms.” (Def. Suppl. Br. at 5).

  Defendant continues that, “in order for Plaintiffs to assert any claims challenging the conversion

  of the Term Policy to the Class Policy, Plaintiffs must necessarily do so through Delaware Farms,”

  which triggers the Final Order and Judgment that precludes Plaintiffs’ claims.

         The Court is not persuaded. To invoke this Court’s jurisdiction to enforce its Final Order

  and Judgment, Defendant must show that (i) Plaintiffs’ state claims “arise[] from the same nucleus

  of operative facts” as the claims settled in the Class Action; and (ii) Plaintiffs were Class Members

  or acted “on behalf of or in concert or participation with” a Class Member. See In re Prudential,

  2015 WL 3490113, at *4. By arguing that Plaintiffs necessarily seek to assert rights on behalf of




                                                   8
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 9 of 13 PageID: 5702




  Delaware Farms because “the alleged sales practices are in fact the very same type of deceptive

  practices as those at issue in the [Class Action] that resulted in the Final Order and Judgment,”

  Defendant conflates the two requirements it must establish to enjoin Plaintiffs’ State Action.

         Plaintiffs’ claims are not asserted on behalf of Delaware Farms. In Count I of their

  Complaint, Plaintiffs allege that the Term Policy “constituted a contract between John Tierney and

  [Defendant]” and that “Virginia Tierney was the disclosed intended third-party beneficiary of this

  contract.” (Compl. ¶¶ 109–10). According to the Complaint, because of Defendant’s “fraudulent

  behavior,” including “dishonestly witnessing the forged signature of Virginia Tierney or forging

  the signature of Virginia Tierney,” “Virginia Tierney has suffered damages and continues to suffer

  damages.” (Id. ¶ 115). In Count II, Plaintiffs allege that Defendant has “a duty to deal fairly and

  in good faith with Plaintiffs.” (Id. ¶ 117). Defendant allegedly breached this duty by, inter alia,

  “inducing John to buy various policies without informing him of the result thereof,” “forging

  Virginia Tierney’s signature,” “failing to conduct a proper investigation into claims of fraud and

  forgery,” and “misrepresenting to Plaintiffs that [the Term Policy] was properly and legally

  converted and no longer has value.” (Id. ¶¶ 121–29). As a result of the breach, Plaintiffs contend

  that “Virginia Tierney has suffered damages and continues to suffer damages.” (Id. ¶ 130).

  Finally, in Count III, Plaintiffs allege that Defendant made “false promises,” “affirmative

  misrepresentations,” “knowing omissions,” and various “unconscionable commercial practice

  and/or act of deception.” (See id. ¶¶ 138–141). Accordingly, “the plaintiff,” presumably Virginia

  Tierney, “has suffered and will suffer ascertainable and substantial financial losses” in an amount

  not less than $15,000. (See id. ¶¶ 136 & 143).

         While the Complaint uses “the plaintiff” and “the plaintiffs” interchangeably, and at times

  it is unclear whether certain claims were asserted on behalf of all Plaintiffs, given Plaintiffs’ pro




                                                   9
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 10 of 13 PageID: 5703




  se status, the Court construes Plaintiffs’ pleading “to make reasonable allowances to protect pro

  se litigants from inadvertent forfeiture of important rights because of their lack of legal training,”

  See Higgs v. Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011) (quoting Traguth v. Zuck,

  710 F.2d 90, 95 (2d Cir. 1983)). Under a liberal construction, it is clear that Plaintiffs’ claims are

  based on their own rights and injuries, separate and independent from the rights and injuries of

  Delaware Farms. Defendant repeatedly argues that “Plaintiffs have no claims to make” without a

  relationship to Delaware Farms. (See Def. Suppl. Br. at 6). This argument misses the mark. To

  the extent that Defendant is correct that the claims asserted against it “belong exclusively to one

  or more Class Members,” which Plaintiffs are not, that argument may be relevant in the State

  Action in support of a dispositive motion but it does not support Defendant’s motion to enforce

  the Final Order and Judgment against Plaintiffs. 4 Plaintiffs, as non-Class Members asserting

  claims on their own behalf, are not precluded by this Court’s Final Judgement and Order under the

  basic principles of prelcusion. See Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571

  F.3d 299, 310 (3d Cir. 2009) (“Estoppel, however, is limited by the due process principle that ‘[a]

  judgment or decree among parties to a lawsuit resolves issues as among them, but it does not

  conclude the rights of strangers to those proceedings.’”) (quoting Richards v. Jefferson Cty., Ala.,

  517 U.S. 793, 798 (1996)) (alternation in original).

          Moreover, while relying on more than a dozen opinions issued in this case, Defendant fails

  to identify any time in which the Court enforced the Final Order and Judgement against a non-

  Class Member or someone who did not act on behalf of a Class Member. 5 Defendant argues that


  4
           To be clear, the Court does not address whether the alleged conversion of the Term Policy to the Whole Life
  Policy was proper. Neither does the Court make any factual finding as to whether the ownership and beneficiary of
  the Term Policy were changed before the alleged conversion. As discussed in this Opinion, these issues are not
  pertinent to the instant motion.
  5
           See, e.g., In re Prudential (Lowe), 261 F.3d at 362 (“Marvin and Alice Lowe . . . are members of the class
  because they purchased five Prudential insurance policies between 1981 and 1989.”); In re Prudential Ins. Co. of Am.


                                                          10
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 11 of 13 PageID: 5704




  the Court barred Guy C. Glenn, who allegedly did not own a Class Policy, from “pursing claims

  on Class Policy owned by First Trust Company of Montana naming Glenn as insured and from

  pursing claims on non[-]Class Policies allegedly used to purchase Class Policies.” (Def. Mov. Br.

  at 10). The Court’s opinion, however, stated that the ownership of the pertinent Class Policy was

  transferred from Glenn to First Trust Company of Montana on August 11, 1997. (See D.E. No.

  2038-8 at 13 6 ). In other words, Glenn owned one or more Class Policies “during the [c]lass

  [p]eriod of January 1, 1982 through December 31, 1995,” making him a Class Member who, as

  the Court found, failed to “exclude [himself] from the [C]lass.” (Id. at 28). Accordingly, while

  this Court and the Third Circuit have interpreted the Released Transactions to include claims

  arising from transactions directly or indirectly that led to the sale of Class Policies, the Final Order

  and Judgment’s preclusive effect extends only to the “[C]lass [M]embers, as well as their heirs,

  executors and administrators, successors and assigns.” See In re Prudential, 962 F. Supp. at 565.

           Finally, Defendant fails to show that the Final Order and Judgment binds Plaintiffs because

  they are in privity with Delaware Farms. As the Court discussed in its December 16, 2019 Order,

  “[a] well-established exception to [the collateral estoppel] bar exists when the nonparty is in privity

  with someone who was a party to the prior suit.” Nationwide Mut. Fire Ins., 571 F.3d at 310. In



  Sales Practices Litig. (La Marra), 314 F.3d 99 (3d Cir. 2002) (“Plaintiffs Frank and Giuseppina La Marra are New
  Jersey residents who purchased nine life insurance policies from Prudential for themselves and their children.”); D.E.
  No. 2038-8 (Davis) at 20 (finding that Class Members Laurence P. Davis and Joanne D. Davis “did not exclude
  themselves from the [C]lass”); id. (Landy) at 49 (stating that Class Member Lowell Landy “chose to exclude from the
  class his 1984 and 1993 policies, but not his 1986 and 1987 policies which were class eligible”); id. (Roberts) at 58
  (explaining that Class Member Clarence P. Roberts filed claims in the Class Action’s ADR process); In re Prudential
  Ins. Co. of Am. Sales Practices Litig.(Adamakis, et al.), 177 F.R.D. 216 (D.N.J. 1997) (referring to the parties who
  were bound by the Final Order and Judgment as “Class Members”); D.E. No. 2038-8 (Ermlich) at 69 (stating that the
  party who was bound by the Final Order and Judgment owned the Class Policies); id. at 95 (Mayone) (referring to the
  party who was bound by the Final Order and Judgment as the policyholder); id. at 116–17 (finding that the policies at
  issue were Class Policies) (incomplete opinion); id. at 125 (Allen) (stating that the party who was bound by the Final
  Order and Judgment owned the Class Policies).
  6
           Unless otherwise specified, citations to Docket Entry Number 2038-8, which is a compendium of non-
  published decisions and orders issued in this instant action filed in support of Defendant’s Motion, refer to the
  pagination generated by the Court’s ECF system.


                                                           11
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 12 of 13 PageID: 5705




  cases where, as here, federal courts sit in diversity, the applicable preclusion law is that of “the

  [s]tate in which the federal diversity court sits.” Semtek Intern. Inc. v. Lockheed Martin Corp.,

  531 U.S. 497, 508 (2001). In New Jersey, “privity” is generally “used to say that the relationship

  between the one who is a party on the record and another is close enough to include the other

  within the res judicata.” Zirger v. Gen. Accident Ins. Co., 676 A.2d 1065, 1071 (N.J. 1996)

  (quoting Bruszewski v. United States, 181 F.2d 419, 423 (3d Cir.) (applying New Jersey law)

  (Goodrich, J., concurring)). “A relationship is usually considered close enough only when the

  party is a virtual representative of the non-party, or when the non-party actually controls the

  litigation.” Id. (quoting Collins v. E.I. DuPont de Nemours & Co., 34 F.3d 172, 176 (3d Cir. 1994)

  (applying New Jersey law)) (internal quotation marks omitted); McCluskey v. Waste Management,

  Inc., 794 Fed. App’x, 181, 184 (3d Cir. 2019).

         In its supplemental brief, Defendant does not address whether Delaware Farms “is a virtual

  representative of” Plaintiffs in the Class Action. Instead, Defendant merely argues that John

  Tierney “acted on behalf of and as a representative of Delaware Farms” with respect to the various

  pre-litigation transactions involving the Term Policy and the Whole Life Policy. (See Def. Suppl.

  Br. at 8–9). In so arguing, Defendant fails to address the pertinent relationship—that is, whether

  Delaware Farms, as a Class Member, was a representative of John Tierney, Virginia Tierney, and

  Nicole Tierney; not the other way around. Defendant also briefly discusses that John Tierney was

  at one point the president of Delaware Farms and owned one third of the company, and that the

  Settlement notice sent to Delaware Farms was addressed to what appears to be John Tierney’s

  home address. (See Def. Suppl. Br. at 4–5 & 8). These allegations, even accepted as true, do not

  establish that John Tierney, at the time of the Class Action, “actually control[led] the litigation.”

  See Zirger, 676 A.2d at 1071. It follows that Virginia Tierney and Nicole Tierney, who Defendant




                                                   12
Case 2:95-cv-04704-ES-MAH Document 2053 Filed 02/17/21 Page 13 of 13 PageID: 5706




  alleges “merely stand in John Tierney’s shoes,” are likewise not in privity with Delaware Farms.

  (See Def. Suppl. Br. at 9).

         At various places in its submissions, Defendant relies on In re Prudential Ins. Co. Am.

  Sales Practice Litig. (Hicks) and argues that the same logic in Hicks applies here. (See Def. Reply

  Br. at 6–7; Def. Suppl. Br. at 7; D.E. No. 2038-8 at 14–15 & 38–39). There, the Court barred Joan

  Hicks’s claims arising from a lapsed term policy, which her late husband, Robert Hicks, converted

  to a Class Policy. (D.E. No. 2038-8 at 14–15). The Court explained that the Class Settlement may

  reach the lapsed policy because it “was involved in a transaction that resulted in the issuance of”

  the Class Policy. (Id. at 38–39). Hicks is distinguishable because it was undisputed that Robert

  Hicks was a Class Member, through whom Joan Hicks asserted a claim “for a death benefit on the

  lapsed term policy.” (See id. at 14–15 (stating that Class Notice was mailed to Robert Hicks)).

  Here, however, John Tierney was not a Class Member, and nothing in the record suggests that

  Plaintiffs are close enough with Delaware Farms such that there is “an identification of interest

  between the two as to represent the same legal right.” See Zirger, 676 A.2d at 1071 (quoting

  Moore v. Haefeeza, 515 A. 2d 271, 273 (Ch. Div. 1986)).

         Because the parties agree that Plaintiffs are not Class Members, and because Defendant

  fails to show that Plaintiffs were in privity with or seek to assert their claims on behalf any Class

  Member, the Court finds that Plaintiffs are not bound by the Final Order and Judgment.

  III.   CONCLUSION

         For the foregoing reasons, Defendant’s Motion is DENIED. An appropriate Order

  accompanies this Opinion.




  Date: February 17, 2021                                       s/Esther Salas
                                                                Esther Salas, U.S.D.J.


                                                   13
